Exhibit 10.56

WYETH

EXECUTIVE RETIREMENT PLAN

(amended and restated effective as of January 1, 2005)

PURPOSE

The purpose of the Plan is to provide competitive executive retirement benefits
for key executives and to enhance the ability of the Company to attract and
retain key senior executives. The Plan is intended to constitute an unfunded
deferred compensation plan for a select group of management or highly
compensated employees within the meaning of ERISA, and shall be construed and
administered accordingly.

The Plan is an amendment and restatement of the Prior Plan, effective as of the
Restatement Date.

Capitalized terms not otherwise defined in the text hereof shall have the
meanings set forth in Section 1.

SECTION 1 DEFINITIONS

1.1 Rules of Construction. Except where the context indicates otherwise, any
masculine terminology used herein shall also include the feminine gender, and
the definition of any term herein in the singular shall also include the plural.
All references to sections and appendices are, unless otherwise indicated, to
sections or appendices of the Plan.

1.2 Terms Defined in the Plan. Whenever used herein, the following terms shall
have the meanings set forth below:

(a) “25, 50, 75 or 100% Joint and Survivor Annuity” has the meaning set forth in
Section 5.6(a)(2).

(b) “409A Benefit” has the meaning set forth in Section 4.5(b).

(c) “Administrative Record Keeper” means the person or persons designated by the
Committee in accordance with Section 2.

(d) “Affiliate” means any corporation which is included in a controlled group of
corporations (within the meaning of Section 414(b) of the Code) which includes
Wyeth and any trade or business (whether or not incorporated) which is under
common control with Wyeth (within the meaning of Section 414(c) of the Code);
provided, however, that in applying Section 1563(a)(1), (2), and (3) of the Code
for purposes of determining a controlled group of corporations under
Section 414(b) of the Code the language “at least 50 percent” shall be used
instead of “at least 80 percent” in each place it appears in Section 1563(a)(1),
(2) and (3) of the Code, and in applying Section 1.414(c)-2 of the Treasury
Regulations, for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Section 414(c) of
the Code, “at least 50 percent” shall be used instead of “at least 80 percent”
in each place it appears in Section 1.414(c)-2 of the Treasury Regulations.



--------------------------------------------------------------------------------

(e) “Annual Pension Earnings” means the sum of a Participant’s (i) base salary
rate (without regard to salary deferral contributions subject to Section 401(k)
of the Code and elective contributions to a plan subject to Sections 125 and
132(f) of the Code) as of January 1st of each calendar year and (ii) any cash
bonuses paid by the Company in such calendar year in each case calculated as if
(A) the Participant’s compensation for each calendar year included the
Participant’s Deferrals for each such year and (B) the Code Limits did not
apply.

(f) “Beneficiary” means, with respect to death benefits payable under
Sections 5.2(c), 5.3(e), 5.6(a)(3), 5.6(a)(4) and 5.7, as applicable, a
Participant’s Surviving Spouse or, if there is no Surviving Spouse, the
Participant’s estate. Participants shall not be permitted or required to make
Beneficiary designations under the Plan. If the Surviving Spouse of a
Participant is legally impaired or prohibited from receiving any amounts under
the Plan otherwise payable to a Beneficiary, the Participant’s Beneficiary shall
be the Participant’s estate. The term Beneficiary shall not refer to any
“contingent annuitant” applicable to a Participant in connection with a Payment
Form.

(g) “Board of Directors” means the Board of Directors of Wyeth (or any committee
of the Board of Directors to whom the Board of Directors delegates, from time to
time, its authority hereunder).

(h) “Business Day” means each day on which the New York Stock Exchange is open
for business.

(i) “Claimant” has the meaning set forth in Section 8.1.

(j) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable rulings and regulations promulgated thereunder.

(k) “Code Limits” means Sections 401(a)(17) and 415 of the Code and any other
provisions of the Code which limit the amount of benefits that a Participant may
accrue or receive under or from the Retirement Plan.

(l) “Committee” means the Compensation and Benefits Committee of the Board of
Directors and any successor thereto.

(m) “Company” means Wyeth and its Affiliates.

(n) “Company Non-Account Plan” means any arrangement sponsored by the Company,
other than the Plan, that is a “non-account balance plan,” as such term is
defined under Section 409A and that is required to be aggregated with the Plan
under Treasury Regulation 1.409A-1(c)(2)(C).

(o) “Credited Service” has the meaning ascribed to it in the Retirement Plan as
of January 1, 2006, and, prior to such date, has the meaning ascribed to “Wyeth
Service”, as such term was defined in the Retirement Plan prior to January 1,
2006. Under the terms of the Prior Plan and continuing under the Plan, effective
June 16, 2004, Credited Service also includes all service with any Affiliate
(including any non-U.S. Affiliate).

 

2



--------------------------------------------------------------------------------

(p) “DCP” means the Prior DCP and the New DCP.

(q) “DCP Option” has the meaning set forth in Section 5.6(a)(6).

(r) “Default Payment Form” means (i) with respect to a Participant’s
Grandfathered Benefit, the form of payment elected by such Participant under the
Retirement Plan in connection with the Participant’s Separation from Service;
and (ii) with respect to a Participant’s 409A Benefit, the Lump-Sum Option;
provided, however, that if the Participant participates in the SERP prior to
becoming eligible to participate in the Plan, his Default Payment Form under the
Plan shall be his “Payment Form” under the SERP.

(s) “Deferral Plan” means each of the DCP, the Wyeth Supplemental Employee
Savings Plan, as amended from time to time, and/or any other non-qualified plan
of the Company designated from time to time by the Committee pursuant to which
Participants may elect to defer annual, base compensation or annual, cash bonus
compensation, sales bonuses or sales commissions.

(t) “Deferrals” means any cash compensation earned by a Participant from the
Company that is not taken into account in determining a Participant’s accrued
benefit under the Retirement Plan because of the Participant’s election under a
Deferral Plan to defer the receipt of such compensation.

(u) “Deferred Compensation Tax Compliance Committee” means a committee of such
officers and/or employees of the Company as shall be designated from time to
time by the Board.

(v) “Delayed Payment Amount” has the meaning set forth in Section 5.7.

(w) “Early Commencement Factors” means the factors set forth in Appendix A.

(x) “Elected Payment Date” means (i) with respect to the Grandfathered Benefit,
the first day of any month after a Participant’s Separation from Service elected
by the Participant in accordance with Section 5.2 and/or (ii) with respect to
the 409A Benefit, the Normal Payment Date, unless the Participant elects the DCP
Option in accordance with Section 5.3, or elects to redefer his 409A Benefit
into the DCP in accordance with Section 7, in which case the Elected Payment
Dates shall be determined in accordance with the applicable terms of the DCP.

(y) “Elected Payment Form” means the Payment Form elected by a Participant
(i) for the payment of his Grandfathered Benefit in accordance with Section 5.2,
and/or (ii) for the payment of his 409A Benefit in accordance with Section 5.3
or Section 7.

(z) “Eligible Employee” means an employee (i) who is a Participant in the
Retirement Plan; and (ii) who has attained age 55; and (iii) who satisfies one
of the following conditions: (A) has a Rate of Salary equal to or in excess of
the Minimum Eligible Compensation Level in effect at that time; (B) has been
elected or appointed by the Board of Directors as a Member of the Wyeth
Management Committee; or (C) has been selected by the Chief Executive Officer
for participation in the Plan, and such participation has been approved by the
Board of

 

3



--------------------------------------------------------------------------------

Directors. Notwithstanding the foregoing, effective December 1, 2008, the
individual serving as Chief Financial Officer of Wyeth may participate in the
Plan even if he does not satisfy the age requirement in (ii) above.

(aa) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including any applicable rulings and regulations
promulgated thereunder.

(bb) “Final Average Annual Pension Earnings” means the average of a
Participant’s highest Annual Pension Earnings for the three calendar years
during the ten calendar-years immediately preceding the date of his Separation
from Service.

(cc) “Grandfathered Benefit” means the portion of a Participant’s Plan Benefit
that, for purposes of Section 409A, was both earned and vested as of
December 31, 2004.

(dd) “Guaranteed Death Benefit Option” has the meaning set forth in
Section 5.6(a)(4).

(ee) “Key Employee” means (i) each “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, who meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) at
any time during the 12-month period ending on December 31st of a calendar year
and (ii) to the extent not otherwise included in (i) hereof, each of the top-100
paid individuals (based on taxable wages for purposes of Section 3401(a) of the
Code as reported in Box 1 of Form W-2 for the 12-month period ending on
December 31st of such calendar year, plus amounts that would be included in
wages for such 12-month period but for pre-tax deferrals to a tax-qualified
retirement plan or cafeteria plan or for qualified transportation benefits) who
performed services for the Company at any time during the 12-month period ending
on December 31st of such calendar year. A Participant shall be treated as a Key
Employee for the 12-month period beginning on April 1st of the calendar year
following the calendar year for which the determination under clause (i) or
(ii) of this definition is made.

(ff) “Lump-Sum Option” has the meaning set forth in Section 5.6(a)(5).

(gg) “Minimum Eligible Compensation Level” means, effective as of January 1,
2008, a Rate of Salary equal to or greater than Four Hundred Thirty Thousand
Dollars ($430,000), which amount shall be adjusted annually by the Annual
Approved U.S. Merit Guideline, rounded down to the nearest ten thousand dollars
($10,000).

(hh) “New DCP” means the Wyeth 2005 (409A) Deferred Compensation Plan, as
amended and restated as of the Restatement Date, as subsequently amended from
time to time thereafter.

(ii) “Normal Retirement Date” means the first day of the first month following a
Participant’s 60th birthday, unless such birthday falls on the first of the
month, in which case Normal Retirement Date means the Participant’s 60th
birthday.

 

4



--------------------------------------------------------------------------------

(jj) “Normal Payment Date” means (i) with respect to a Participant’s
Grandfathered Benefit, the first day of the month on which benefits commence to
be paid to the Participant under the Retirement Plan; and (ii) with respect to a
Participant’s 409A Benefit, the following: (A) for a Participant who incurs a
Separation from Service with a Vested Plan Benefit prior to attaining age 55,
the first day of the month coincident with or next following the month in which
he attains age 55; and (B) for a Participant who incurs a Separation from
Service with a Vested Plan Benefit on or after attaining age 55, the first day
of the month following his Separation from Service.

(kk) “Participant” means an Eligible Employee who has met the requirements for
participation in the Plan in accordance with Section 3.

(ll) “Payment Date” means the Elected Payment Date or, if no such date has been
elected or is permitted to be elected by the Participant, the Normal Payment
Date, in each case, for the commencement of payment of a Plan Benefit.

(mm) “Payment Delay Period” means, solely with respect to a Lump-Sum Option
payment of a Participant’s Grandfathered Benefit, the twelve-month period
beginning on the first day of the month following the month in which occurs the
Participant’s Separation from Service.

(nn) “Payment Election” means the elections made by a Participant for his
Grandfathered Benefit and/or 409A Benefit, as applicable, under Section 5 or
Section 7, as applicable.

(oo) “Payment Form” means the Elected Payment Form or, if no such form is
elected or is permitted to be elected by a Participant, the Default Payment
Form, in each case for the payment of a Plan Benefit.

(pp) “Plan” means this Wyeth Executive Retirement Plan, as amended from time to
time.

(qq) “Plan Benefit” means, as of a given date, the benefit, expressed as a
Single Life Annuity commencing at the Participant’s Normal Retirement Date, that
a Participant has accrued under the Plan in accordance with Section 4.2.

(rr) “Prior DCP” means the terms of the Wyeth Deferred Compensation Plan (as
amended and restated as of November 20, 2003), as set forth in the Company’s
written documentation, rules, practices and procedures applicable to such plan
(but without regard to any amendments thereto after October 3, 2004 that would
result in any material modification of such plan, within the meaning of
Section 409A).

(ss) “Prior Plan” means the terms of the Plan in effect immediately prior to the
Restatement Date, as set forth in the Company’s written documentation, rules,
practices and procedures applicable to the Plan (but without regard to any
amendments thereto after October 3, 2004 that would result in any material
modification of the Grandfathered Benefit, within the meaning of Section 409A).

 

5



--------------------------------------------------------------------------------

(tt) “Puerto Rico Participant” means a Participant employed by the Company in
Puerto Rico and who resides in Puerto Rico.

(uu) “Rate of Salary” means the annual rate of an employee’s base salary from
the Company, as in effect on the applicable date of determination, and prior to
any Deferrals.

(vv) “Restatement Date” means January 1, 2005.

(ww) “Retirement Eligible” means a Participant who, as of the date of his
Separation from Service, is (i) at least age 55 with at least five Years of
Vesting Service or (ii) at least age 60.

(xx) “Retirement Plan” means the Wyeth Retirement Plan – United States, as
amended from time to time.

(yy) “Section 409A” means Section 409A of the Code and the applicable notices,
rulings and regulations promulgated thereunder.

(zz) “Section 409A Compliance” has the meaning set forth in Section 9.1.

(aaa) “Separation from Service” means a separation from service with the Company
for purposes of Section 409A, determined using the default provisions set forth
in Treasury Regulation Section 1.409A-1(h); provided, however, that, for
purposes of the Grandfathered Benefit, “Separation from Service” shall be
determined in accordance with the terms of the Prior Plan. Notwithstanding the
foregoing, if a Participant would otherwise incur a Separation from Service in
connection with a sale of assets of the Company, the Company shall retain the
discretion to determine whether a Separation from Service has occurred in
accordance with Treasury Regulation Section 1.409A-1(h)(4).

(bbb) “SERP” means the Wyeth Supplemental Executive Retirement Plan, as amended
from time to time.

(ccc) “SERP 409A Benefit” means the portion of a Participant’s benefit under the
SERP that is subject to Section 409A of the Code.

(ddd) “Single Life Annuity” has the meaning set forth in Section 5.6(a)(1).

(eee) “Social Security Benefit” means the estimated annual amount of an
employee’s old age retirement benefits that a Participant shall receive under
the United States Social Security system.

(fff) “Surviving Spouse” means the individual to whom a Participant was legally
married, for federal law purposes, for a continuous period of at least one year
as of the date of the Participant’s death.

(ggg) “Ten Year Certain and Life Option” has the meaning set forth in
Section 5.6(a)(3).

 

6



--------------------------------------------------------------------------------

(hhh) “Transition Elections” means elections made by a Participant prior to
January 1, 2009 in accordance with the provisions of Notices 2005-1, 2006-79 and
2007-86, promulgated by the U.S. Treasury Department and the Internal Revenue
Service and the Proposed Regulations under Section 409A, 70 Fed. Reg. 191 (Oct
4, 2005).

(iii) “Treasury Regulations” means the regulations adopted by the Internal
Revenue Service under the Code, as they may be amended from time to time.

(jjj) “Valid Notional Rollover” means a notional rollover constituting a full
and complete settlement of the Company’s obligations to the Participant under
the Plan with respect to the portion of the Grandfathered Benefit credited to
the Prior DCP or the portion of the 409A Benefit credited to the New DCP by a
Participant who is Retirement Eligible at the time of his Separation from
Service.

(kkk) “Vested Plan Benefit” means a Plan Benefit that has vested in accordance
with Section 4.4.

(lll) “Wyeth” means Wyeth, a Delaware corporation, and any successor thereto.

(mmm) “Wyeth Retirement Plans” means the Retirement Plan, the SERP, the American
Cyanamid and Subsidiaries Supplemental Employees Retirement Plan, the American
Cyanamid and Subsidiaries ERISA Excess Plan and/or any other retirement plan or
arrangement of the Company to the extent it provides retirement or pension
benefits (but only to the extent that service under such plan is counted for
purposes of the Retirement Plan), each as amended from time to time.

(nnn) “Year of Vesting Service” has the meaning ascribed to it in the Retirement
Plan as of January 1, 2006 and, prior to such date, has the meaning ascribed to
“Continuous Service”, as such term was defined in the Retirement Plan prior to
January 1, 2006.

SECTION 2 ADMINISTRATION

2.1 General Authority. The general supervision of the Plan shall be the
responsibility of the Committee, which, in addition to such other powers as it
may have as provided herein, shall have the power, subject to the terms of the
Plan: (i) to determine eligibility to participate in, and the amount of benefit
to be provided to any Participant under, the Plan; (ii) to make and enforce such
rules and regulations as it shall deem necessary or proper for the efficient
administration of the Plan; (iii) to determine all questions arising in
connection with the Plan, to interpret and construe the Plan, to resolve
ambiguities, inconsistencies or omissions in the text of the Plan, to correct
any defects in the text of the Plan and to take such other action as may be
necessary or advisable for the orderly administration of the Plan; (iv) to make
any and all legal and factual determinations in connection with the
administration and implementation of the Plan; (v) to designate the
Administrative Record Keeper and to review actions taken by the Administrative
Record Keeper or any other person to whom authority is delegated under the Plan;
and (vi) to employ and rely on legal counsel, actuaries, accountants and any
other agents as may be deemed to be advisable to assist in the administration of
the Plan. All such actions of the Committee shall be

 

7



--------------------------------------------------------------------------------

conclusive and binding upon all persons. The Committee shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions, and reports
furnished by any actuary, accountant, controller, counsel, or other person
employed or engaged by the Company with respect to the Plan. If any member of
the Committee is a Participant, such member shall not resolve, or participate in
the resolution of, any matter relating specifically to such Committee member’s
eligibility to participate in the Plan or the calculation or determination of
such member’s Plan Benefit.

2.2 Delegation. The Committee shall have the power to delegate to any person or
persons the authority to carry out such administrative duties, powers and
authority relative to the administration of the Plan as the Committee may from
time to time determine. Any action taken by any person or persons to whom the
Committee makes such a delegation shall, for all purposes of the Plan, have the
same force and effect as if undertaken directly by the Committee. If any
individual to whom the Committee delegates authority is a Participant, such
individual shall not resolve, or participate in the resolution of, any matter
specifically relating to such individual’s eligibility to participate in the
Plan or the calculation or determination of such individual’s Plan Benefit.

2.3 Administrative Record Keeper. The Administrative Record Keeper shall be
responsible for the day-to-day operation of the Plan, having the power (except
to the extent such power is reserved to the Committee) to take all action and to
make all decisions necessary or proper in order to carry out his duties and
responsibilities under the provisions of the Plan. If the Administrative Record
Keeper is a Participant, the Administrative Record Keeper shall not resolve, or
participate in the resolution of, any question which relates directly or
indirectly to him and which, if applied to him, would significantly vary his
eligibility for, or the amount of, any benefit to him under the Plan. The
Administrative Record Keeper shall report to the Committee at such times and in
such manner as the Committee shall request concerning the operation of the Plan.

2.4 Actions; Indemnification. The members of the Board of Directors, the
Committee, the Administrative Record Keeper, the members of the Deferred
Compensation Tax Compliance Committee, the members of any other committee and
any director, officer or employee of the Company to whom responsibilities are
delegated by the Board of Directors shall not be liable for any actions or
failure to act with respect to the administration or interpretation of the Plan,
unless such person acted in bad faith or engaged in fraud or willful misconduct.
The Company shall indemnify and hold harmless, to the fullest extent permitted
by law, the Board of Directors (and each member thereof), the Committee (and
each member thereof), the Deferred Compensation Tax Compliance Committee (and
each member thereof), the Administrative Record Keeper, the members of any other
committee and any director, officer or employee of the Company to whom
responsibilities are delegated by the Committee from and against any
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company) incurred by or
asserted against it or him by reason of its or his duties performed in
connection with the administration or interpretation of the Plan, unless such
person acted in bad faith or engaged in fraud or willful misconduct. The
indemnification, exculpation and liability limitations of this Section 2.4 shall
apply to the Administrative Record Keeper only to the extent that the
Administrative Record Keeper is or was a director, officer or employee of the
Company.

 

8



--------------------------------------------------------------------------------

SECTION 3 PARTICIPATION

3.1 Continuing Participants. Any individual who participated in the Prior Plan
immediately prior to the Restatement Date shall continue to be a Participant in
the Plan on the Restatement Date, including, without limitation, individuals who
became Participants in the Prior Plan prior to age 55 under the eligibility
rules of the Prior Plan.

3.2 New Participants. An employee of the Company who does not become a
Participant in the Plan in accordance with Section 3.1 shall commence
participation in the Plan as of the date on which such employee first becomes an
Eligible Employee. Eligible Employees shall not accrue any Plan Benefit prior to
their commencement of participation in the Plan; provided that when
participation commences a Participant’s accrued Plan Benefit shall be calculated
as of the later of the date the Participant was first employed by the Company
and the date the Participant reached age 21.

3.3 Enrollment. Each Participant shall complete, execute and return to the
Administrative Record Keeper such forms as are required from time to time by the
Administrative Record Keeper, and such forms shall be submitted to the
Administrative Record Keeper within such time periods specified by the
Administrative Record Keeper. A Participant’s failure to submit in a complete
and timely manner any such forms to the Administrative Record Keeper shall
subject the Participant to the default rules specified in the Plan. For purposes
of the Plan, “forms” prescribed by the Administrative Record Keeper can be in
paper, electronic or such other media (or combination thereof) as the
Administrative Record Keeper shall specify from time to time.

3.4 Exclusions. No employee of the Company who is not an Eligible Employee shall
be eligible to participate in the Plan.

SECTION 4 PLAN FORMULA AND VESTING

4.1 Applicability of Prior Plan. The benefit payable to a Participant who had a
Separation from Service prior to the Restatement Date shall be governed by the
terms of the Prior Plan as in effect on the date of his Separation from Service.

4.2 Plan Benefit Formula. The Plan Benefit of a Participant who has a Separation
from Service on or after the Restatement Date shall equal the positive
difference, if any, that results from subtracting the amount determined under
Section 4.2(b) from the amount determined under Section 4.2(a):

 

  (a) An annual accrued benefit equal to:

 

  (i) Two percent (2%) of the Participant’s Final Average Annual Pension
Earnings multiplied by the Participant’s actual years of Credited Service as of
the Participant’s Separation from Service plus, subject to Section 4.3, an
additional three (3) years of Credited Service (not to exceed thirty
(30) years), minus

 

9



--------------------------------------------------------------------------------

 

(ii)

 1/60 of the Participant’s Social Security Benefit multiplied by the
Participant’s years of Credited Service plus an additional three years of
Credited Service (not to exceed thirty (30) years).

Less     

 

  (b) An annual accrued benefit equal to the sum of:

 

  (i) The annual amount of retirement benefits, if any, as of the Participant’s
Separation from Service, under each of the Wyeth Retirement Plans (calculated
separately for each such plan), payable in the form of a Single Life Annuity to
the Participant at Normal Retirement Date.

 

  (ii) The annual amount of retirement benefits, if any, as of the Participant’s
Separation from Service, under any foreign pension plan contributed to or
sponsored by the Company (including any foreign government-provided retirement
benefits pursuant to a program or arrangement contributed or charged to the
Company), payable in the form of a Single Life Annuity to the Participant at
Normal Retirement Date, provided that such foreign pension plan benefit reflects
years of Credited Service taken into account for purposes of Section 4.2(a)(i).
For purposes of determining the amount of retirement benefit payable as a Single
Life Annuity at Normal Retirement Date from a foreign pension plan, the
Committee shall utilize whatever assumptions it deems reasonable in its
discretion.

4.3 Additional Credited Years of Bridge Service. The three (3) additional years
of Credited Service described in Section 4.2(a) shall be reduced by one (1) year
for each year of service (or part thereof) that the Participant’s age as of the
date of the Participant’s Separation from Service exceeds 62; provided, however,
that a Participant who commences participation in the Plan at age 61 or later
shall accrue a Plan Benefit in the amount provided in Section 4.2(a) for two
(2) years before such reductions take effect.

4.4 Vesting. Anything in the Plan to the contrary notwithstanding, no Plan
Benefit or other amount shall be payable to a Participant under the Plan unless
the Participant has either (i) completed five Years of Vesting Service or
(ii) is at least age 60, in each case as of the date of the Participant’s
Separation from Service.

 

10



--------------------------------------------------------------------------------

4.5 Plan Benefit Components.

(a) Grandfathered Benefit.

 

  (1) The portion of a Participant’s Plan Benefit which is a Grandfathered
Benefit (and the procedures applicable to a Participant’s election to receive
such Grandfathered Benefit, which are set forth in Section 5.2) shall be based
upon the terms of the Prior Plan and the Retirement Plan in effect immediately
prior to the Restatement Date, disregarding for this purpose any change or
amendment to the terms of the Retirement Plan effective after October 3, 2004
that would result in any material modification, within the meaning of
Section 409A of the Grandfathered Benefit.

 

  (2) The Grandfathered Benefit of a Puerto Rico Participant shall comprise
(i) the portion of his Plan Benefit that was earned and vested as of
December 31, 2004 and (ii) the portion of his Plan Benefit that was earned or
vested on or after January 1, 2005, but only in the event such Puerto Rico
Participant does not become employed by the Company in the United States (other
than in Puerto Rico) on or after January 1, 2005.

 

  (3) A Participant’s Grandfathered Benefit shall not be increased if the
payment of the Grandfathered Benefit is made after the Participant’s Normal
Retirement Date.

(b) 409A Benefit. A Participant’s 409A Benefit shall mean any portion of the
Participant’s Plan Benefit which is not a Grandfathered Benefit.

(c) Special Adjustment at Separation from Service to the 409A Benefit. Solely to
the extent necessary to comply with Section 409A, a special allocation shall be
made to the Plan Benefit of a Participant who was not eligible to retire under
the Plan as of December 31, 2004 with a subsidized early retirement benefit
(solely by reason of the Participant as of December 31, 2004, not having ten or
more Years of Vesting Service as of such date) and who subsequently becomes
eligible to retire under the Plan with a subsidized early retirement benefit at
a later date. For such a Participant, any early retirement subsidy earned by the
Participant based on Years of Vesting Service credited for periods after
December 31, 2004 and attributable to the Participant’s Grandfathered Benefit
shall be treated for all purposes of the Plan as part of the Participant’s 409A
Benefit. The adjusted 409A Benefit (including the subsidized portion of the
Grandfathered Benefit that is treated by operation of this Section 4.5(c) as
part of the 409A Benefit) shall be determined at the time of the Participant’s
Separation from Service by the formula [(X – Y)/Z], where “X” is the Plan
Benefit multiplied by the applicable subsidized Early Commencement Factor set
forth in Appendix A; where “Y” is the Grandfathered Benefit multiplied by the
applicable unsubsidized Early Commencement Factor set forth in Appendix A; and
where “Z” is the applicable subsidized Early Commencement Factor set forth in
Appendix A (all such Early Commencement Factors to be determined based upon the
Participant’s age and Years of Vesting Service at Separation from Service).

 

11



--------------------------------------------------------------------------------

(d) Other Actuarial Rules and Procedures. The Committee shall from time to time
promulgate such additional rules and procedures as the Committee deems necessary
or advisable to facilitate the calculation and allocation of a Participant’s
Plan Benefit between the Grandfathered Benefit and the 409A Benefit in a manner
that is intended to result in Section 409A Compliance.

4.6 Payment Prior to Normal Retirement. If the Payment Date for a Participant’s
Grandfathered Benefit and/or 409A Benefit, as applicable, is prior to the
Participant’s Normal Retirement Date, then the amount of the Grandfathered
Benefit and/or 409A Benefit, as applicable, shall be reduced for early
commencement by the applicable Early Commencement Factors set forth in Appendix
A.

SECTION 5 PAYMENT ELECTIONS

5.1 General Rules.

(a) Separate Elections. Subject to Section 5.3 hereof, a Participant shall be
permitted to make a separate Payment Election for his Grandfathered Benefit and
his 409A Benefit. The rules applicable to Payment Elections for Grandfathered
Benefits are set forth in Section 5.2. The rules applicable to Payment Elections
for 409A Benefits are set forth in Section 5.3.

(b) Section 409A Transition. The Transition Elections made by a Participant
shall supplement and, to the extent inconsistent therewith, shall supersede the
corresponding provisions of this Section 5.

(c) No Duplicate Benefits. Nothing in the Plan, including the ability of a
Participant to make separate Payment Elections with respect to his Grandfathered
Benefit and his 409A Benefit, shall obligate the Company to pay duplicate
benefits to any Participant.

5.2 Payment Elections for Grandfathered Benefits.

(a) Election Form and Election Timing. A Participant may elect prior to or in
connection with his Separation from Service to have his Grandfathered Benefit
paid in any of the available forms of payment described in Section 5.6. The
Elected Payment Form for a Grandfathered Benefit may be different from the form
of payment elected by the Participant under the Retirement Plan. A Participant
shall make his Payment Election for his Grandfathered Benefit prior to the date
of, or in connection with, the Participant’s Separation from Service, and if no
Payment Election is made prior to the date of, or in connection with, the
Participant’s Separation from Service, the Participant’s Grandfathered Benefit
shall be payable in the Default Payment Form on the applicable Normal Payment
Date.

(b) Payment Date for Annuities. If the Payment Form for a Participant’s
Grandfathered Benefit is other than the Lump-Sum Option or the DCP Option, the
payment of the Participant’s Grandfathered Benefit shall commence on the
Participant’s applicable Normal Payment Date, unless the Participant has
specified an Elected Payment Date. An Elected Payment

 

12



--------------------------------------------------------------------------------

Date for an annuity shall not be earlier than the first day of the month
coincident with or next following the month in which a Participant attains age
55, and shall not be later than the Participant’s Normal Retirement Date (or, if
the Participant’s Separation from Service is later, the first day of the month
following the month in which occurs the Participant’s Separation from Service).

(c) Payment Dates for Lump-Sum Option. A Participant shall not be permitted to
specify an Elected Payment Date for his Grandfathered Benefit if such
Grandfathered Benefit is payable in the Lump-Sum Option. The Payment Date for
such Lump-Sum Option shall be determined in accordance with the following
provisions:

 

  1. Participants Who Are Not Retirement Eligible. If a Participant who is not
Retirement Eligible at the time of his Separation from Service has elected prior
to, or in connection with, his Separation from Service the Lump-Sum Option for
the payment of his Grandfathered Benefit, such Lump-Sum Option shall be paid on
the later of (i) the first day of the first month following the expiration of
the Payment Delay Period and (ii) the first day of the month coincident with or
next following the month in which the Participant attains age 55.

 

  2. Participants Who Are Retirement Eligible. If a Participant who is
Retirement Eligible at the time of his Separation from Service has elected prior
to, or in connection with, his Separation from Service the Lump-Sum Option for
the payment of his Grandfathered Benefit, such Lump-Sum Option shall be paid on
the first day of the first month following the end of the Payment Delay Period.

If payment of a Participant’s Lump-Sum Option is delayed under this
Section 5.2(c) solely by operation of the Payment Delay Period, the
Participant’s Grandfathered Benefit shall be credited with interest on a
quarterly basis during the applicable portion of the Payment Delay Period based
upon the interest rate being used to determine Lump-Sum Option payments under
the Retirement Plan for each such quarter. In the event a Participant dies
during the Payment Delay Period, his Grandfathered Benefit shall be paid to his
Beneficiary together with any interest credited thereto in a lump-sum payment as
soon as administratively practicable after such Participant’s death.

(d) Valid Notional Rollovers to the Prior DCP. A Participant who elects prior
to, or in connection with, his Separation from Service to receive his
Grandfathered Benefit in the Lump-Sum Option shall be permitted, in accordance
with the deferral rules of the Prior Plan, to elect prior to, or in connection
with, his Separation from Service the DCP Option for some or all of the amount
otherwise payable in the Lump-Sum Option. The effective date of the Valid
Notional Rollover made in connection with the DCP Option will be the date that
the portion of the Lump-Sum Option subject to the Valid Notional Rollover would
otherwise have been paid to the Participant under Section 5.2(c) (determined,
solely for this purpose, without regard to the Payment Delay Period). Any such
Valid Notional Rollover shall be subject to the applicable terms and provisions
of the Prior DCP. Notwithstanding anything herein to the contrary, no amount
shall be distributed under the Prior DCP on account of a Valid Notional Rollover
prior to the conclusion of the Payment Delay Period.

 

13



--------------------------------------------------------------------------------

(e) Special Default Rule. If the portion of a Participant’s Plan Benefit that is
intended to be a Grandfathered Benefit shall, for any reason, become subject to
Section 409A, such benefit shall be paid in accordance with the Payment Election
(or applicable default payment rule) for such Participant’s 409A Benefit.

5.3 Payment Elections for 409A Benefits.

(a) Election Timing; Individuals Who Become Participants Prior to January 1,
2009. An employee who first becomes a Participant prior to January 1, 2009 shall
make, by no later than December 31, 2008, a Transition Election with respect to
his 409A Benefit; provided, however, that an election made in 2008 shall apply
solely to the amount that would not otherwise be payable to him in 2008 and
shall not cause any amounts to be paid to him in 2008 that would not otherwise
be payable to him in 2008. For purposes of clarification, an Eligible Employee
shall not accrue any 409A Benefit prior to his commencement of participation in
the Plan in accordance with Section 3.

(b) Payment Date for Individuals Who Become Participants Prior to January 1,
2009. An employee who first becomes a Participant prior to January 1, 2009 shall
receive or commence receiving payment of his 409A Benefit on the Participant’s
applicable Normal Payment Date, unless (i) the Participant (A) elects in
accordance with his Transition Election the DCP Option for all or a portion of
his 409A Benefit and (B) specifies an Elected Payment Date in accordance with
this Section 5.3 or (ii) the Participant makes a re-deferral election in
accordance with Section 7.

(c) Payment Forms for Individuals Who Become Participants Prior to January 1,
2009. An employee who first becomes a Participant prior to January 1, 2009 may
elect to receive his 409A Benefit in any of the available forms of payment
described in Section 5.6. The Elected Payment Form for a 409A Benefit may be
different than the form of payment elected by the Participant under the
Retirement Plan. If a Participant does not specify an Elected Payment Form for
his 409A Benefit, such Participant’s 409A Benefit shall be paid in the Default
Payment Form. A Participant may only elect one payment form for his
409A Benefit, unless he elects the DCP Option. In the event a Participant elects
to receive a portion of his 409A Benefit in the form of the DCP Option, the
remainder of the Participant’s 409A Benefit shall be paid in the Default Payment
Form.

(d) Separation from Service in 2009. If a Participant described in
Section 5.3(a) makes a Payment Election during 2008, incurs a Separation from
Service between January 1, 2009 and December 31, 2009 and has elected to receive
his 409A Benefit in a Lump-Sum Option, such payment of the Lump-Sum Option shall
not be made until January 1, 2010. If the payment of a Lump-Sum Option is
delayed beyond the Normal Payment Date in accordance with the previous sentence,
a Participant’s 409A Benefit shall be credited with interest on a quarterly
basis based upon the interest rate being used to determine Lump-Sum Option
payments under the Retirement Plan for each quarter of such delay. In the event
a Participant dies during the period of any such delay, his 409A Benefit shall
be paid to his Beneficiary together with any interest credited thereto in a
lump-sum payment on the tenth day of the month following the date of such
Participant’s death.

 

14



--------------------------------------------------------------------------------

(e) Payment Date and Payment Form for Individuals Who Become Plan Participants
On or After January 1, 2009. An employee who first becomes a Participant on or
after January 1, 2009 shall receive his 409A Benefit on the Normal Payment Date
and in the Default Payment Form. Such Participant shall not be permitted to
select an Elected Payment Date or an Elected Payment Form; provided, however,
that such Participant shall be permitted to make a redeferral election in
accordance with Section 7.

(f) Payment Date and Payment Form for Participants Who Transfer from Puerto Rico
to the United States. Notwithstanding anything in Section 5.3 to the contrary, a
Puerto Rico Participant shall receive his 409A Benefit on the Normal Retirement
Date and in the Default Payment Form. Such Puerto Rico Participant shall not be
permitted to select an Elected Payment Date or an Elected Payment Form;
provided, however, that such Puerto Rico Participant shall be permitted to make
a redeferral election in accordance with Section 7.

(g) Rehire. Notwithstanding the foregoing provisions of Section 5.3, an Eligible
Employee who is rehired by the Company or otherwise again becomes an Eligible
Employee, after accruing a 409A Benefit under the Plan or a benefit under any
other Company Non-Account Plan shall not be entitled to make a Payment Election.
In the event such an Eligible Employee previously Separated from Service with
the Company, payment of his 409A Benefit accrued prior to such Separation from
Service shall not be suspended or otherwise delayed and any additional 409A
Benefit accrued by such an Eligible Employee shall be paid on the Normal Payment
Date and in the Default Payment Form. In the event such an Eligible Employee did
not incur a Separation from Service, the additional benefit accrued by the
Participant shall be distributed on the Payment Date and in the Payment Form
applicable to the 409A Benefit previously accrued by the Participant.

(h) Modifying a Payment Form. A Participant who elects to receive his 409A
Benefit in an annuity Payment Form described in Section 5.6(a)(1) or (2) may, at
any time prior to the Payment Date for such 409A Benefit, elect to have his 409A
Benefit paid in another annuity Payment Form described in Section 5.6(a)(1) or
(2) that is the actuarial equivalent of the original annuity elected by the
Participant. For this purpose, actuarial equivalence shall be determined in
accordance with Section 5.6(b). Except as permitted by Section 7, a Participant
who elects to have his 409A Benefit paid in the form of a Ten Year Certain and
Life Option, Guaranteed Death Benefit Option, Lump-Sum Option or DCP Option
shall not be permitted to change the Payment Form so elected.

(i) Valid Notional Rollovers to the New DCP. An employee who first becomes a
Participant prior to January 1, 2009 shall be permitted to elect the DCP Option
for some or all of the amount otherwise payable under the Plan, provided that in
the event that such Participant elects the DCP Option for only a portion of his
409A Benefit, he shall receive the remaining portion of his 409A Benefit in the
Lump Sum Option. The effective date of the Valid Notional Rollover made in
connection with the DCP Option will be the first day of the month following the
Participant’s Separation from Service, even if the portion of the Participant’s
409A Benefit subject to the Valid Notional Rollover would otherwise have been
paid to the Participant at a later date. Any such Valid Notional Rollover shall
be subject to the terms of the New DCP. If a Participant who has elected the DCP
Option is not Retirement Eligible at the time of his Separation from Service,
then (i) the election of the DCP Option shall be void and of no force and effect
and (ii) the Participant’s 409A Benefit shall be paid on the Default Payment
Date and in the Default Payment Form.

 

15



--------------------------------------------------------------------------------

5.4 Payment of De Minimis Amounts. Notwithstanding a Participant’s Payment Date,
the Company shall make a distribution of de minimis amounts according to the
following rules:

(a) Grandfathered Benefit. Each Participant who (i) incurs a Separation from
Service and (ii) as of the date of such Separation from Service has a
Grandfathered Benefit with an actuarial equivalent Lump-Sum Option value that
does not exceed $5,000 shall receive a distribution of his entire Grandfathered
Benefit in a cash lump-sum as soon as administratively practicable after his
Separation from Service.

(b) 409A Benefit. Each Participant who (i) incurs a Separation from Service and
(ii) as of the date of such Separation from Service has a 409A Benefit with an
actuarial equivalent Lump-Sum Option value which, when aggregated with such
Participant’s benefit subject to Section 409A under each other Company
Non-Account Plan in which the Participant participates, does not exceed $5,000
shall receive a distribution of his entire 409A Benefit in a cash lump-sum on
the last Business Day of the month following the month in which the Separation
from Service occurs.

(c) Lump-Sum Option Values. Lump-sum values under this Section 5.4 shall be
determined using the same actuarial assumptions as would be applied under the
Retirement Plan for the purpose of determining the actuarial equivalent Lump-Sum
Option value of Retirement Plan benefits of the Participant as of the date of
his Separation from Service.

5.5 Certain Accelerated Payments of 409A Amounts. Notwithstanding a
Participant’s Payment Date, the Company in its sole discretion may accelerate
payment of all or a portion of a Participant’s 409A Benefit as permitted by
Treasury Regulation Section 1.409A-j(4).

5.6 Available Forms of Payment.

(a) Forms of Payment. A Participant’s Grandfathered Benefit and/or 409A Benefit,
as applicable, may be paid in the forms of payment available under the
Retirement Plan as follows; provided, however, that a Participant who first
accrues a Plan Benefit on or after January 1, 2009 may only receive payment of
his 409A Benefit in the Lump-Sum Option:

 

  1. “Single Life Annuity” means a Participant’s Grandfathered Benefit and/or
409A Benefit, as applicable, payable as an annuity in equal monthly installments
over the life of the Participant, commencing as of the Payment Date and
terminating in the month in which the Participant dies, with no further payments
thereafter.

 

  2.

“25, 50, 75 or 100% Joint and Survivor Annuity” means a Participant’s
actuarially reduced Grandfathered Benefit and/or 409A Benefit, as applicable,
payable as an annuity in equal monthly installments over the life of the
Participant, commencing as of the

 

16



--------------------------------------------------------------------------------

 

Payment Date and terminating in the month in which the Participant dies, with a
survivor contingent annuity for the life of the Participant’s surviving
contingent annuitant, commencing in the month following the month in which the
Participant died and terminating in the month in which the Participant’s
surviving contingent annuitant dies, which is either 25%, 50%, 75% or 100% of
the monthly payment to the Participant, as elected by the Participant. Following
such contingent annuitant’s death, no further payments shall be made.

 

  3. “Ten Year Certain and Life Option” means a Participant’s actuarially
reduced Grandfathered Benefit and/or 409A Benefit, as applicable, payable in
monthly installments over the life of the Participant, commencing as of the
Payment Date, with a guarantee that if the Participant dies within 120 months
(i.e., ten years) of the applicable Payment Date, such reduced Grandfathered
Benefit and/or 409A Benefit, as applicable, shall be paid to the Participant’s
Beneficiary for the balance of the 120 month (i.e., ten year) guaranteed period
in the month following the month in which the date of the Participant’s death
occurs, or, upon the Participant’s death, if the Participant’s Beneficiary so
elects with respect to the Grandfathered Benefit, the commuted value of the
remaining payments shall be paid to such Beneficiary in a lump-sum amount. If
the Participant survives the 120 month (i.e., ten year) guaranteed period, he
shall continue to receive the actuarially reduced Grandfathered Benefit and/or
409A Benefit, as applicable, through the month in which the Participant dies.

 

  4. “Guaranteed Death Benefit Option” means a Participant’s actuarially reduced
lifetime monthly Grandfathered Benefit and/or 409A Benefit, as applicable,
commencing as of the Payment Date, in return for a death benefit guarantee. If
the Participant dies on or after the Payment Date, the Participant’s Beneficiary
shall receive the excess, if any, of the initial death benefit (defined in a
manner consistent with the terms of the comparable payment option set forth in
the Retirement Plan) over the aggregate Grandfathered Benefit or 409A Benefit,
as applicable, payments made to the Participant after the Payment Date and prior
to the date of the Participant’s death. With respect to a Participant’s
Grandfathered Benefit only, a Participant shall be permitted, in the manner
designated by the Committee, to make any of the alternative payment elections
related to this distribution option in the Retirement Plan.

 

  5. “Lump-Sum Option” means the actuarial equivalent of a Participant’s
Grandfathered Benefit and/or 409A Benefit, as applicable, payable in a cash
lump-sum on the Payment Date.

 

17



--------------------------------------------------------------------------------

  6. “DCP Option” means the actuarial equivalent of a Participant’s
Grandfathered Benefit and/or 409A Benefit, as applicable (or the applicable
portion thereof) that the Participant elects, in accordance with the terms of
the Plan, to convert into a cash lump-sum amount to be credited in a Valid
Notional Rollover to the DCP. A Participant who elects the DCP Option with
respect to some or all of his Grandfathered Benefit shall be subject to the
applicable terms and provisions of the Prior DCP and shall have the amount of
the Valid Notional Rollover credited to the Prior DCP. A Participant who elects
or contingently elects the DCP Option with respect to some or all of his 409A
Benefit shall be subject to the applicable terms and provisions of the New DCP,
shall be required to make his payment elections under the New DCP at the time
the DCP Option is elected and shall have the amount of the Valid Notional
Rollover credited to the New DCP.

(b) Actuarial Equivalence. The actuarial equivalence of forms of payment in
Section 5.6(a)(1) through (4) above of a Grandfathered Benefit and/or 409A
Benefit, as applicable, shall be determined in accordance with the factors and
assumptions specified in the Retirement Plan (or such other factors or
assumptions specified from time to time by the Committee) in a manner in which
is intended to result in Section 409A Compliance.

5.7 Six-Month Delay in Commencement of 409A Benefits. Notwithstanding a
Participant’s Payment Election and the default rules hereunder effective for
Separations from Service (other than by reason of death) occurring on or after
the Restatement Date, if, at the time of a Participant’s Separation from
Service, the Participant is a Key Employee, then, any amounts payable to the
Participant under the Plan with respect to his 409A Benefit during the period
beginning on the date of the Participant’s Separation from Service and ending on
the six-month anniversary of such date (the “Delayed Payment Amount”) shall be
delayed and not paid to the Participant until the first Business Day of the
month following such six-month anniversary date, at which time such delayed
amounts shall be paid to the Participant in a lump-sum. If payment of an amount
is delayed as a result of this Section 5.7, such amount shall be increased with
interest from the date on which such amount would otherwise have been paid to
the Participant but for this Section 5.7 to the day immediately prior to the
date the Delayed Payment Amount is paid. Interest on the Delayed Payment Amount
shall be credited on a quarterly basis based upon the interest rate being used
to determine lump-sum payments under the Retirement Plan for each such quarter.
If a Participant dies on or after the date of the Participant’s Separation from
Service and prior to payment of the Delayed Payment Amount, any amount delayed
pursuant to this Section 5.7 shall be paid to the Participant’s joint annuitant
(if the benefit form elected by the Participant is a joint annuity) or, if there
is no joint annuitant, the Participant’s Beneficiary, as applicable, together
with any interest credited thereon, within 90 days of the date of the
Participant’s death.

SECTION 6 DEATH BENEFITS

6.1 No Vesting Solely as a Result of Death. No survivor or death benefit shall
be payable to any person under this Section 6 in respect of a Participant unless
the Participant had

 

18



--------------------------------------------------------------------------------

a Vested Plan Benefit on the date of the Participant’s death (or, if earlier,
the date of the Participant’s Separation from Service). If a death benefit is
payable under this Section 6, no other amounts shall be payable in respect of a
Participant under the Plan, and the default payment rules and any prior Payment
Elections made by the Participant shall be disregarded.

6.2 Death on or After Payment Date. If a Participant dies on or after his
Payment Date, (i) no survivor or death benefit shall be payable under this
Section 6, (ii) any survivor or death benefits payable under the Plan shall be
based solely upon the Payment Form applicable to the Participant, and (iii) no
survivor or death benefits shall be payable under the Plan if the applicable
Payment Form (e.g., a Single Life Annuity) does not contemplate the payment of
any survivor or death benefits. The terms and provisions of the DCP (and not the
Plan) shall govern the payment of any death benefit in respect of the portion of
a Participant’s Plan Benefit that has been credited under the DCP in connection
with a Valid Notional Rollover. Solely for purposes of this Section 6, the
Payment Date for the portion of a Participant’s Plan Benefit that is transferred
to the DCP in a Valid Notional Rollover shall be the date as of which the amount
subject to the Valid Notional Rollover is first credited to the DCP.

6.3 Death on or After Attaining Age 55 and Prior to Payment Date; Individuals
Who Become Participants Prior to January 1, 2009. If a Participant with a Vested
Plan Benefit, who first becomes a Participant prior to January 1, 2009, dies on
or after attaining age 55 and prior to the Participant’s Payment Date, the
Participant’s Surviving Spouse, if any, shall be eligible, subject to a
Participant’s election under Section 6.8, for a survivor annuity under the Plan
calculated under Section 4.2 (and reduced for early commencement in accordance
with the applicable Early Commencement Factor from Appendix A) as if (i) the
Participant had elected a 50% Joint and Survivor Annuity commencing immediately
prior to the date of the Participant’s death and (ii) the Participant died
immediately following the commencement of such annuity. The survivor annuity
contemplated by this Section 6.3 shall commence in the month following the month
in which the Participant died and shall terminate in the month in which the
Surviving Spouse dies.

6.4 Death Prior to Attaining Age 55 and Prior to Payment Date; Individuals Who
Become Participants Prior to January 1, 2009. If a Participant with a Vested
Plan Benefit, who first becomes a Participant prior to January 1, 2009, dies
prior to attaining age 55 and prior to the Participant’s Payment Date, the
Participant’s Surviving Spouse, if any, shall be eligible, subject to a
Participant’s election under Section 6.8, for a survivor annuity under the Plan
calculated under Section 4.2 (and reduced for early commencement in accordance
with the applicable Early Commencement Factor from Appendix A) as if (i) the
Participant incurred a Separation from Service on the date of death or, if
earlier, on the date of Separation from Service, (ii) the Participant survived
until age 55, (iii) the Participant incurred a Separation from Service having
elected a 50% Joint and Survivor Annuity commencing in the month following the
month in which the Participant attained age 55, and (iv) the Participant died on
the day after attaining age 55. The survivor annuity contemplated by this
Section 6.4 shall commence in the month following the month in which the
Participant would have attained age 55 and shall terminate in the month in which
the Surviving Spouse dies.

6.5 Death Benefits for Individuals Who Become Participants on or After
January 1, 2009. If a Participant with a Vested Plan Benefit, who first becomes
a Participant on

 

19



--------------------------------------------------------------------------------

or after January 1, 2009, dies prior to his Payment Date, the Participant’s
Surviving Spouse, if any, shall receive a cash lump-sum payment under the Plan
equal to the actuarial equivalent (determined in accordance with Section 5.6(b))
of the death benefit described in Section 6.3 or Section 6.4, as applicable,
within 90 days of the Participant’s death.

6.6 Death Benefits to Participants Who Die Without a Surviving Spouse. The
provisions of this Section 6.6 shall apply effective September 28, 2006 to a
Participant described in Section 6.3 or 6.4 and a Participant described in
Section 6.5 who, at the time of death while employed by the Company, is not
survived by a Surviving Spouse:

 

  1. For purposes of calculating the amount of the death benefit under
Section 6.3 or 6.4, as applicable, the Participant shall be deemed to have been
survived by a Surviving Spouse of the opposite gender with a date of birth that
is the same as the date of birth of the Participant.

 

  2. The actuarial equivalent (determined in accordance with Section 5.6(b)) of
the benefit described in Section 6.3 or Section 6.4, as applicable, shall be
paid to the estate of the Participant within 90 days of the Participant’s death.

 

  3. Any survivor benefit provided by this Section 6.6 shall be treated as a
409A Benefit for purposes of the Plan (even if it is calculated with respect to
the Participant’s Grandfathered Benefit) and shall be payable only in a lump-sum
and not in any other form of payment.

6.7 Rules of Application. The provisions of this Section 6 shall be applied
separately with respect to a Participant’s Grandfathered Benefit and 409A
Benefit. Except as provided in Section 6.6(3), the payment of the survivor
annuity under Section 6.3 or 6.4, as applicable, attributable to a Participant’s
Grandfathered Benefit may not be accelerated or deferred or paid in any
alternative Payment Form.

6.8 Special Lump-Sum Election. An employee who first becomes a Participant prior
to January 1, 2009 may irrevocably elect at the time that the Participant makes
his Payment Election to have the actuarial equivalent (determined in accordance
with Section 5.6(b)) of the death benefit attributable to his 409A Benefit
payable under Section 6.3 or 6.4, as applicable, paid to the Participant’s
Surviving Spouse (determined without regard to Section 6.6) within 90 days of
the Participant’s death. The consent of the Surviving Spouse shall not be
required for any such election by the Participant.

SECTION 7 RE-DEFERRAL OF 409A BENEFITS

7.1 Redeferrals to the DCP. Subject to this Section 7, a Participant who will be
Retirement Eligible at his Separation from Service shall be permitted to elect,
prior to his Separation from Service and in the manner contemplated by
Section 7.2, to transfer in a Valid Notional Rollover all of the amount of his
409A Benefit to the New DCP instead of having such

 

20



--------------------------------------------------------------------------------

amount paid to the Participant on the applicable Payment Date. The amount
transferred to the New DCP in a Valid Notional Rollover shall be credited to the
New DCP as of the first day of the month following the Participant’s Separation
from Service, even if the Payment Date for the 409A Benefit is a later date.
Subject to this Section 7, a Participant who will be Retirement Eligible at his
Separation from Service and who has previously elected to receive all or a
portion of his 409A Benefit in the DCP Option shall be permitted to redefer
payment, in the manner contemplated by Section 7.2, of the amount subject to the
DCP Option, subject to the applicable payment terms of the New DCP.

7.2 Redeferral Requirements. Subject to Section 7.3, the elections described in
Sections 7.1 shall be subject to the following requirements:

 

  (a) The election to transfer the 409A Benefit in a Valid Notional Rollover to
the New DCP must be made and become irrevocable (other than in the case of the
death of the Participant) at least one year prior to the then effective Payment
Date.

 

  (b) The election shall not become effective for at least one year after the
election is made.

 

  (c) Any transfer to the New DCP of the 409A Benefit in connection with a Valid
Notional Rollover must be made in accordance with the applicable terms and
provisions of the New DCP as then in effect and, once the deferred amount
constituting the 409A Benefit is credited under the New DCP, shall constitute a
full and complete settlement of the Company’s obligations to the Participant
under the Plan.

 

  (d) If the 409A Benefit is transferred to the New DCP in a Valid Notional
Rollover, the payment commencement date elected by the Participant under the New
DCP for the 409A Benefit for the amount so transferred must not be earlier than
the fifth anniversary of the original Payment Date.

7.3 Limitations on Redeferrals. Notwithstanding the foregoing provisions of this
Section 7, no Participant shall be permitted to elect a Valid Notional Rollover
for any portion of his Plan Benefit following the date of the Participant’s
Separation from Service. A Valid Notional Rollover shall be void and of no
effect if the Participant is not Retirement Eligible at the time of his
Separation from Service.

 

21



--------------------------------------------------------------------------------

SECTION 8 CLAIMS PROCEDURE

8.1 General. If a Participant or his Surviving Spouse, Beneficiary or contingent
annuitant or the authorized representative of one of the foregoing (hereinafter,
the “Claimant”) does not receive the timely payment of the benefits which he
believes are due under the Plan, the Claimant may make a claim for benefits in
the manner hereinafter provided.

8.2 Claims. All claims for benefits under the Plan shall be made in writing and
shall be signed by the Claimant. Claims shall be submitted to the Administrative
Record Keeper. If the Claimant does not furnish sufficient information with the
claim for the Administrative Record Keeper to determine the validity of the
claim, the Administrative Record Keeper shall indicate to the Claimant any
additional information which is necessary for the Administrative Record Keeper
to determine the validity of the claim.

8.3 Review of Claims. Each claim hereunder shall be acted on and approved or
disapproved by the Administrative Record Keeper within 90 days following the
receipt by the Administrative Record Keeper of the information necessary to
process the claim. If special circumstances require an extension of the time
needed to process the claim, this 90-day period may be extended to 180 days
after the claim is received. The Claimant shall be notified before the end of
the original period if an extension is necessary, the reason for the extension
and the date by which it is expected that a decision will be made. In the event
the Administrative Record Keeper denies a claim for benefits, in whole or in
part, the Administrative Record Keeper shall notify the Claimant in writing of
the denial of the claim and notify the Claimant of his right to a review of the
Administrative Record Keeper’s decision by the Committee. Such notice by the
Administrative Record Keeper shall also set forth, in a manner calculated to be
understood by the Claimant, the specific reason for such denial, the specific
provisions of the Plan on which the denial is based, and a description of any
additional material or information necessary to perfect the claim with an
explanation of the Plan’s appeals procedure as set forth in this Section 8.

8.4 Appeals. Any Claimant whose claim for benefits is denied in whole or in part
may appeal to the Committee for a review of the decision by the Administrative
Record Keeper. Such appeal must be made within 60 days after the applicant has
received actual or constructive notice of the denial as provided above. An
appeal must be submitted in writing within such period and must:

 

  1. request a review by the Committee of the claim for benefits under the Plan;

 

  2. set forth all of the grounds upon which the Claimant’s request for review
is based and any facts in support thereof; and

 

  3. set forth any issues or comments which the Claimant deems pertinent to the
appeal.

8.5 Review of Appeals. The Committee shall act upon each appeal within 60 days
after receipt thereof unless special circumstances require an extension of the
time for

 

22



--------------------------------------------------------------------------------

processing, in which case a decision shall be rendered by the Committee as soon
as possible but not later than 120 days after the appeal is received by it. If
such an extension of time for processing is required because of special
circumstances, written notice of the extension shall be furnished prior to the
commencement of the extension describing the reasons an extension is needed and
the date when the determination will be made. The Committee may require the
Claimant to submit such additional facts, documents or other evidence as the
Committee in its discretion deems necessary or advisable in making its review.
The Claimant shall be given the opportunity to review pertinent documents or
materials upon submission of a written request to the Committee, provided that
the Committee finds the requested documents or materials are pertinent to the
appeal.

8.6 Final Decisions. On the basis of its review, the Committee shall make an
independent determination of the Participant’s eligibility for benefits under
the Plan. The decision of the Committee on any appeal of a claim for benefits
shall be final and conclusive upon all parties thereto.

8.7 Denial of Appeals. In the event the Committee denies an appeal in whole or
in part, it shall give written notice of the decision to the Claimant, which
notice shall set forth, in a manner calculated to be understood by the Claimant,
the specific reasons for such denial and which shall make specific reference to
the pertinent provisions of the Plan on which the Committee’s decision is based.

8.8 Statute of Limitations. A Claimant wishing to seek judicial review of an
adverse benefit determination under the Plan, whether in whole or in part, must
file any suit or legal action, including, without limitation, a civil action
under Section 502(a) of ERISA, within three years of the date the final decision
on the adverse benefit determination on review is issued or should have been
issued under Section 8.6 or lose any rights to bring such an action. If any such
judicial proceeding is undertaken, the evidence presented shall be strictly
limited to the evidence timely presented to the Committee. Notwithstanding
anything in the Plan to the contrary, a Claimant must exhaust all administrative
remedies available to such Claimant under the Plan before such Claimant may seek
judicial review pursuant to Section 502(a) of ERISA.

SECTION 9 AMENDMENT AND TERMINATION

9.1 Amendment or Termination. The Plan may be amended or terminated at any time,
by the Board of Directors or the Committee; provided, however, no amendment or
termination may reduce the amount of a Participant’s Plan Benefit as of the date
of the amendment or termination without the Participant’s written consent; and
provided, further, that it shall not be a reduction of a Participant’s Plan
Benefit if the amount of the Plan Benefit is reduced pursuant to Section 4.2(b)
solely as a result in an increase in the value of a Participant’s accrued
benefit under the Retirement Plan. Upon termination of the Plan, payment of a
Participant’s 409A Benefit shall be made on the Payment Date and in the Payment
Form applicable to the Participant unless the Board of Directors or the
Committee, in its discretion, determines to accelerate payment and such
acceleration may be effected in a manner that will not result in the imposition
on any Participant of additional taxes or penalties under Section 409A
(“Section 409A Compliance”).

 

23



--------------------------------------------------------------------------------

9.2 Termination Benefit. In the event of a Plan termination, each Participant
shall become fully vested in his Plan Benefit as of the termination date. Such
Plan Benefit shall be calculated as set forth in Section 4.2 above and shall be
based upon the Participant’s Credited Service, Final Average Pension Earnings,
and Wyeth Retirement Plans benefit as of the termination date. For purposes of
determining a Participant’s accrued Plan Benefit pursuant to this section, the
Participant’s benefit under each of the Wyeth Retirement Plans shall be his
accrued benefit under each such Wyeth Retirement Plan payable at age sixty (60).
Payment of a Participant’s accrued Plan Benefit shall not be contingent upon his
continuation of employment with the Company following the Plan termination date,
and such benefit shall be payable at the date for commencement of payment of a
Plan Benefit pursuant to Section 5.

9.3 409A Benefit Amendments. Notwithstanding any provision in the Plan to the
contrary, with respect to a Participant’s 409A Benefit, the Board of Directors,
the Committee or the Deferred Compensation Tax Compliance Committee shall have
the independent right, prospectively and/or retroactively, to amend or modify
the Plan in accordance with Section 409A, in each case, without the consent of
any Participant, to the extent that the Board of Directors, the Committee or the
Deferred Compensation Tax Compliance Committee deems such action to be necessary
or advisable to address regulatory or other changes or developments that affect
the terms of the Plan with the intent of effecting Section 409A Compliance. Any
determinations made by the Board of Directors, the Committee or the Deferred
Compensation Tax Compliance Committee under this Section 9.3 shall be final,
conclusive and binding on all persons.

SECTION 10 MISCELLANEOUS

10.1 No Effect on Employment Rights. Nothing contained herein shall be construed
as a contract of employment with any person. The Plan and its establishment
shall not confer upon any person the right to be retained in the service of the
Company or limit the right of the Company to discharge or otherwise deal with
any person without regard to the existence of the Plan.

10.2 Funding. The Plan at all times shall be entirely unfunded, and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of any benefits hereunder. No Participant, Surviving Spouse,
Beneficiary or other person shall have any interest in any particular assets of
the Company by reason of a right to receive a benefit under the Plan, and any
such Participant, Surviving Spouse, Beneficiary or other person shall have the
rights of a general unsecured creditor of the Company with respect to any rights
under the Plan. Notwithstanding the foregoing, the Committee or the Board of
Directors, in its discretion, may establish a grantor trust to fund benefits
payable under the Plan and administrative costs relating to the Plan. The assets
of said trust shall be held separate and apart from other Company funds and
shall be used exclusively for the purposes set forth in the Plan and the
applicable trust agreement, subject to the following conditions:

 

  1. the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of ERISA;

 

  2. the Company shall be treated as the “grantor” of said trust for purposes of
Sections 671 and 677 of the Code; and

 

24



--------------------------------------------------------------------------------

  3. said trust agreement shall provide that the trust fund assets may be used
to satisfy claims of the Company’s general creditors.

10.3 Anti-assignment. To the maximum extent permitted by law, no benefit payable
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
shall be void, nor shall any such benefit be in any manner liable for or subject
to garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the Participant.

10.4 Taxes. The Company shall have the right to pay any required employment,
income or other withholding taxes from a Participant’s Plan Benefit.

10.5 Construction. The Plan is intended to satisfy the requirements of
Section 409A with respect to amounts subject thereto and shall be interpreted
and construed accordingly. The Plan is intended to be an unfunded deferred
compensation arrangement for a select group of management or highly compensated
employees within the meaning of ERISA and, therefore, exempt from the
requirements of Sections 201, 301 and 401 of ERISA. Whenever the terms of the
Plan or of a Payment Election require the payment of an amount by a specified
date, the Company shall use reasonable efforts to make or commence the payment
by that date. The Company shall not be (i) liable to the Participant or any
other person if such payment or payment commencement is delayed for
administrative or other reasons to a date that is later than the date so
specified by the Plan or the Payment Election or (ii) required to pay interest
or any other amount in respect of such delayed payment except to the extent
specifically contemplated by the terms of the Plan.

10.6 Incapacity of Participant. In the event a Participant or Surviving Spouse
is declared incompetent and a conservator or other person legally charged with
the care of his person or his estate is appointed, any benefits under the Plan
to which such Participant or Surviving Spouse is entitled shall be paid to such
conservator or other person legally charged with the care of his person or
estate.

10.7 Severability. In the event that one or more provisions of the Plan shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of the Plan shall not be
affected thereby.

10.8 Governing Law. The Plan is established under and shall be governed and
construed in accordance with the laws of the State of New Jersey, to the extent
that such laws are not preempted by ERISA.

 

25



--------------------------------------------------------------------------------

APPENDIX A

EARLY COMMENCEMENT FACTORS

Subsidized Early Commencement Factor (used for (A) the 409A Benefit for a
Participant whose Separation from Service occurs on or after attaining age 55
and completing ten or more Years of Vesting Service; and (B) for the
Grandfathered Benefit of a Participant whose Separation from Service occurs on
or after attaining age 55 and completing ten or more Years of Vesting Service
and who, as of December 31, 2004, had at least ten Years of Vesting Service):

 

 

•

 

1.00 less  1/4% for each month by which the Payment Date precedes the Normal
Retirement Date.

Unsubsidized Early Commencement Factor (used for all other purposes):

 

  •  

The actuarially equivalent factor applicable to the accrued benefit of a
terminated vested participant under the Retirement Plan.